Title: Arthur Lee to Franklin and Silas Deane, 28 June 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs
Berlin, June 28th. 1777.
I have not yet receivd a line from you. It is not easy to divine the reason of so long a silence. There is for sale here and deliverable in any port in France, fourteen thousand weight of brass Cannon at 6 Guineas the Quintal, and Six thousand to be melted down at 5 G. and an half. They are Six, twelve and 24 pounders. The expence of freight and Insurance to Nantes or elsewhere will be added to this price.
Two days ago, while I was at dinner, my Bureau was broke open, and some papers stolen out which were in my Portfeul. The english Envoy happend to be in the Hotel where I lodge, when I discoverd the robbery. Upon being informd that I was gone to the Governor, and that the suspicion fell upon one of his Servants, he went away in great confusion, and in half an hour the portfeul with all the Papers were laid down at the door, and the person ran off undiscoverd. The examinations that have been taken, charge his Servant with having repeatedly told the Servants of the Hotel, that his Master woud give two thousand Ducats for my Papers. The Landlord who chargd his Servant with it before him deposes that he said he woud send the Servant to answer for himself; but the Servant never appeard. Prince Colberg, who was also present, deposes that he immediately quitted the room in the greatest confusion. The whole is before the King. The return of the Papers, and those which he particularly wanted not having been left in the Bureau, disappointed him of his object; while the whole odium rests upon him. He will do better the next time, and his Court will no doubt encourage him. Public Ministers have been regarded as Spies, Mr. Elliot will give them the additional title of Robbers.
I shall leave this on thursday next and expect to be at Strasbourg in 12 days from thence so that a Letter will meet me there by return of post. I am with the greatest Esteem Dear Sirs yours
